DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Claims 1 through 15 are pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/18/2020 is considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation in line 5 reciting “an abrasion resistant hot melt coating the substrate and image” is indefinite. In lines 3-4 of the claim, the image is stated as “covering the whole FRP substrate”, which implies that the image layer covers the entire surface of the FRP substrate, therefore, there would be no open surface remaining. If the image layer is required to cover the whole FRP substrate, then it is not clear how the abrasion resistant hot melt coats the substrate and the image, as there would be no substrate surface open for the abrasion resistant hot melt to coat.
Regarding claim 3, the limitation reciting “wherein the image layer is affixed to the substrate by at least one of an ink jet printer, a laser printer, a solid ink printer, a dot matrix printer, a dye-sublimation printer, a thermal printer, a line printer, a gravure printer, and a plotter, and the image has a printed resolution of at least 250 dots per inch” is indefinite. The claim recites that the image layer is affixed to the substrate by a variety of printers, but the printers themselves are not doing the affixing, the printers are performing the process for applying the image layer to the substrate. The claims are reciting a product by process limitation but instead of reciting the process they are reciting the apparatus that performs the process. If each instance of “printer” was amended to say “printing” to refer to the process by which the image is applied, this rejection would be overcome. 
Regarding claim 6, there is insufficient antecedent basis for the phrase “the top coat”. 
Regarding claim 9, 
Regarding claim 11, there is insufficient antecedent basis for the phrase “the top coat”. 
Regarding claim 14, claim 12 is directed to a system of panels wherein the image on each panel is a portion of a larger image, and the larger image continues uninterrupted from one panel to another. Claim 14 requires that all the panels are identical. It is not clear what feature of the panel is required to be identical (i.e. length, width, thickness, décor, appearance, etc.). If “identical” refers to the décor, then it is not clear how the panels can be identical as required by claim 14 and have portions of a larger image as required by claim 12. If a larger image is separated into image portions on different panels, the image portions would not be identical in terms of decor, and therefore would not meet the limitation recited by claim 14. 
Regarding claim 15, claim 12 is directed to a system of panels wherein the image on each panel is a portion of a larger image, and the larger image continues uninterrupted from one panel to another. Claim 13 requires that the larger image is able to continue uninterrupted from one panel to another regardless of orientation and claim 15 requires all the panels to be identical. 
It is not clear what feature of the panel is required to be identical (i.e. length, width, thickness, décor, appearance, etc.). If “identical” refers to the décor, then it is not clear how the panels can be identical as required by claim 15 and have portions of a larger image as required by claim 12. If a larger image is separated into image portions on different panels, the image portions would not be identical in terms of decor, and therefore would not meet the limitation recited by claim 14. 
It is not clear how the panels can be all of the things required by claims 12, 13 and 15. It is not clear how the panels can comprise a portion of a larger image, how no matter the orientation of the panels the image appears to be uninterrupted and how the panels can all be identical. 
Regarding claims 2, 4, 5, 7, 8, 10, 12 and 13, these claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph based on their dependency from the rejected claims above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 5, 6, 7, 8, 9, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansson et al. (US 6,465,046).
Regarding claims 1, 3, 4, 9 and 11, Hansson et al. teaches decorative surface elements used as floor, wall or ceiling boards (i.e. horizontal or vertical surface), wherein each surface element comprises a supporting core of glass fiber reinforced plastic (5; FRP substrate), the upper surface of which is printed with a décor (2’; image), followed by a translucent wear layer (Figure; col. 4 Ln. 45-col. 6 Ln. 35, col. 7 Ln. 60-col. 10 Ln. 15). 
The décor (2; image) is achieved by digitization or creating a digital picture of the desired décor, such as different kinds of wood material or marble, but could be any desired pattern, and is printed on the supporting core using electrostatic or inkjet printing (affixed directly to FRP substrate without intermediary layers)(col. 3 Ln. 40-col. 
The translucent wear layer is comprised of a base lacquer coating (abrasion resistant hot melt coating) and a top layer coating (clear upper layer) (col. 5 Ln. 5-col. 6ln. 2, col. 7 Ln. 20-col. 10 Ln. 15). The base lacquer coating (abrasion resistant hot melt coating) of the translucent wear layer is comprised of a UV or electron beam curing lacquer and large hard particles used to achieve abrasion resistance, is coated on the décor (2’image) formed on the surface of the supporting core (5; FRP substrate) followed by curing (col. 5 Ln. 5-col. 6 ln. 2, col. 7 Ln. 20-col. 10 Ln. 15). The top layer coating (clear upper layer) is coated over the base lacquer coating (abrasion resistant hot melt coating) and is comprised of a UV or electron beam curing lacquer and small particles used to achieve scratch resistance for the upper surface of the decorative surface element (col. 5 Ln. 5-col. 6ln. 2, col. 7 Ln. 20-col. 10 Ln. 15).The top layer coating (clear upper layer) taught by Hansson et al. comprises small particles for abrasion resistant, and would therefore inherently be anti-slip as the small particles would provide friction. 
Regarding claims 5, 7 and 12, Hansson et al. further teaches that the decorative surface elements (system comprising a plurality of panels) are structured in such a way such that the décor is a large format décor, such as a world map, wherein the décor stretches over a great number of surface elements without any disruption or 
Regarding claim 6, Hansson et al. teaches all the limitations of claim 1 above, and as stated above, Hansson et al. teaches that the top layer coating (clear upper layer) is coated over the base lacquer coating (abrasion resistant hot melt coating) and is comprised of a UV or electron beam curing lacquer and small particles used to achieve scratch resistance for the upper surface of the decorative surface element (col. 5 Ln. 5-col. 6ln. 2, col. 7 Ln. 20-col. 10 Ln. 15), which would also inherently comprise anti-slip properties as the top layer coating (clear upper layer) has small particles incorporated therein, thus forming a roughened rather than smooth surface.
Regarding claim 8, Hansson et al. teaches all the limitations of claim 1 above, and further teaches that a surface structure can be applied via embossing to the surface elements to increase the realism of the décor on the surface elements (col. 6 Ln. 3-col. 7 Ln. 20). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hansson et al. (US 6,465,046). 
Regarding claim 13, Hansson et al. teaches all the limitations of claim 12 above, and while the reference does not expressly teach that the larger image is adapted to continue uninterrupted from one panel to another regardless of orientation of the panels, such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention based upon the desired décor that is applied to the surface elements.
Regarding claims 14 and 15, Hansson et al. teaches all the limitations of claims 12 and 13 above. It is not clear what is meant by the limitation requiring that the panels are “identical” as stated above. Hansson et al. teaches during the manufacturing of the decorated surface elements, that the dimensions of the surface to be covered by the surface elements are taken and used to determine how to segment the pattern over the various surface elements (col. 2 Ln. 30-45). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the same sized panels for the surface elements of Hansson et al. for consistency and ease of segmenting the panels. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hansson et al. (US 6,465,046) in view of in view of Macedo (US 2009/0246466, cited on IDS) as evidenced by “PUR 717” (Kleiberit HotCoating® pdf;  Web page < https://files.hoechsmann.com/lexikon/pdf/original/klb_hotcoating_en_2013.pdf?lang=en>, 4pgs., 03/2003).
Regarding claim 10, Hansson et al. teaches all the limitations of claim 1 above, however, the reference does not expressly teach that the base lacquer coating (abrasion resistant hot melt coating) of the translucent wear layer is a moisture curing hot melt. 
Macedo teaches a panel, such as wall or ceiling panels, furniture, wall coverings, moldings and flooring, wherein the panel is comprised of a substrate, such as a fiberglass reinforced plastic (substrate); a cellulose web laminated to the substrate, wherein the cellulose web has a high resolution image formed thereon (image); and a coating of hot polyurethane reactive hot coating applied on the image and the substrate (abrasion resistant hot melt coating) wherein the hot polyurethane reactive hot coating is resistant to abrasion, chemical agents, impact and scratches ([0002-0005, 0010-0034, 0053-0061]). Macedo further teaches the application of a UV hardening topcoat (clear upper layer/UV curing top coat) applied thereon to ensure precise setting of the desired gloss level ([0058]). Macedo further teaches that the coating of hot polyurethane reactive hot coating applied on the image and the substrate (abrasion resistant hot melt 
Both Hansson et al. and Macedo teach panels used for floors or walls using fiber reinforced plastic, a decorative image and a UV cured top coat, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the hot polyurethane reactive hot coating taught by Macedo as the base lacquer coating (abrasion resistant hot melt coating) of the translucent wear layer in Hansson et al. to provide further protection to the decorative plate (panel) against abrasion, chemical agents, impact and scratches.

Claims 1, 2, 3, 4, 6, 8, 9, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2007/0116933) in view of Macedo (US 2009/0246466l; cited on IDS).
Regarding claims 1, 4, 6, 9 and 11, Kobayashi et al. teaches a decorating material (1; panel) provided on a surface like floor tiles and wall panels (one of a horizontal or vertical surface), wherein the decorating material is comprised of a substrate, such as an FRP substrate (2), an optional colored layer (6) formed to cover the whole surface of the substrate to provide a background color thereon if desired, a pattern layer (7; image) provided over the whole surface for imparting a decorative design to the decorating material, a penetration prevention layer (8; abrasion resistant hot melt) formed of a curable resin, a low luster ink pattern (3) and a surface protect layer (5; clear upper layer) (Figure 1; 0053-0068, 0085-0129]).  When the optional colored layer (6) is not present, the pattern layer (7; image) is printed directly to the 
The surface protect layer (5; clear upper layer) is formed by crosslinking and curing an ionizing curable resin composition that is both stain resistant to water-based inks and oil resistant, and can contain various additives according to the desired properties such as weather resistance improving agents like ultraviolet absorbing agents or light stabilizers, abrasion resistance improving agents (i.e. anti-slip), polymerization inhibitors, crosslinking agents, infrared absorbing agents, antistatic agents, adhesion-improving agents, leveling agents, antistatic agents, leveling agents, thixotropic agents, coupling agents, plasticizers, antifoaming agents, fillers, solvents and colorants ([0095, 0113-0119]). 
Kobayashi et al. does not expressly teach that the fiber reinforced plastic is comprised of fiberglass fibers as the reinforcing material, nor does the reference recite the use of an abrasion resistant hot melt coating between the clear upper layer and the imaged substrate. 
Macedo teaches a panel, such as wall or ceiling panels, furniture, wall coverings, moldings and flooring, wherein the panel is comprised of a substrate, such as a fiberglass reinforced plastic (substrate); a cellulose web laminated to the substrate, wherein the cellulose web has a high resolution image formed thereon (image); and a coating of hot polyurethane reactive hot coating applied on the image and the substrate (abrasion resistant hot melt coating) wherein the hot polyurethane reactive hot coating is resistant to abrasion, chemical agents, impact and scratches ([0002-0005, 0010-0034, 0053-0061]). Macedo further teaches the application of a UV hardening topcoat 
Both Kobayashi et al. and Macedo teach panels used for floors or walls using fiber reinforced plastic, a decorative image and a UV cured top coat, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the hot polyurethane reactive hot coating taught by Macedo between the surface protect layer (5; clear upper layer) and the imaged substrate of Kobayashi et al. to provide further protection to the decorative plate (panel) against abrasion, chemical agents, impact and scratches. Furthermore, as both Kobayashi et al. and Macedo teach panels used for floors or walls, it would have been obvious to one of ordinary skill in the art to utilize the fiberglass reinforced substrate taught by Macedo as the fiber reinforced substrate taught by Kobayashi et al. 
Regarding claim 2, Kobayashi et al. in view of Macedo teaches all the limitations of claim 1 above, and Kobayashi et al. further teaches that the decorative material (1; panel) is affixed by an adhesive layer to a substrate plate (12; base layer), wherein the substrate plate is a plastic sheet made of various synthetic resins; a metal plate, such as aluminum, iron, stainless steel, copper, etc.; a wood plate such as veneers, plywood, particle board, FRP plate, etc. (Figure 10; [(0128-0135]). 
Regarding claim 3, Kobayashi et al. in view of Macedo teaches all the limitations of claim 1 above, and Kobayashi et al. further teaches in the examples that the pattern layer (7; image) are printed by gravure printing ([0161-0163]), which is also disclosed by the Applicant as a printing method for forming the claimed image, therefore, it would have been obvious to one of ordinary skill in the art before the 
Regarding claim 8, Kobayashi et al. in view of Macedo teaches all the limitations of claim 1 above, and Kobayashi et al. further teaches the  outermost surface of the surface protect layer (5; clear upper layer) has a concave/convex shape (9) which emphasizes the visual convexo-concave feeling of the decorative material (1; panel) (Figure 1; [0049]). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2007/0116933) in view of Macedo (US 2009/0246466; cited on IDS) as evidenced by “PUR 717” (Kleiberit HotCoating® pdf;  Web page < https://files.hoechsmann.com/lexikon/pdf/original/klb_hotcoating_en_2013.pdf?lang=en>, 4pgs., 03/2003).
Regarding claim 10, Kobayashi et al. in view of Macedo teaches all the limitation of claim 1, and Macedo further teaches that the coating of hot polyurethane reactive hot coating applied on the image and the substrate (abrasion resistant hot melt coating) is PUR HC717-Kleiberit® Hot Coating ([0053-0061]), which as evidenced by the information sheet “PUR 717” is a moisture curing hot melt.

Claims 5, 7, 12, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2007/0116933) in view of Macedo (US 2009/0246466; cited on IDS) and further in view of McIlvaine (US 2004/0045240).
Regarding claims 5, 7 and 12, Kobayashi et al. in view of Macedo teaches all the limitations of claim 1 above. Kobayashi et al. further teaches that the decorative plate (panel) is used for flooring or wall panels ([0002-0005, 0014-0035, 0048-0080, 0085-0100, 0113-0120, 0135, 0161-0163, 0181-0183]), and Macedo teaches instances where multiple panels are used as wall coverings, floor coverings etc. (i.e. system comprising a plurality of panels), ([0034]), however, the references do not expressly recite that an image on each panel is a portion of a larger image and the larger image is adapted to continue, uninterrupted, from one panel to another panel regardless of orientation. 
McIlvaine teaches a laminate flooring and flooring panel, comprising a base layer have a first and second surface, on the first surface, in the following is an impact layer, a design layer and a protective layer and on the second surface is a backing layer (Figure 1, [0009-0012, 0020-0025]). McIlvaine teaches that the design layer provides a visual design or pattern that is seen on the laminate floor, wherein each plank comprises a distinct section of an overall image, such that when the planks are assembled together, they create an overall larger image ([0024]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pattern in the decorative plate (panel) taught by Kobayashi et al. in view of Macedo to include the image of McIlvaine, wherein each plank comprises a distinct portion of the image, that when combined results in a larger image, to provide any pattern or image as desired by a user. Furthermore, it would have been obvious to one of ordinary skill in the art that depending on the pattern 
Regarding claims 13 and 14, Kobayashi et al. in view of Macedo and McIlvaine teach all the limitations of claims 12 and 13 above. It is not clear what is meant by the limitation requiring that the panels are “identical” as stated above. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize panels that are identical in size to make it easier to divide the larger image in a consistent manner among the panels. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624.  The examiner can normally be reached on Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785